UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 94-5777

CHRISTOPHER WAYNE CHAMBERS,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Robert D. Potter, Senior District Judge.
(CR-94-29-P)

Submitted: January 28, 1997

Decided: February 24, 1997

Before WIDENER, MURNAGHAN, and WILKINS,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randolph Marshall Lee, Charlotte, North Carolina, for Appellant.
Robert J. Conrad, Jr., Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Christopher Wayne Chambers pled guilty pursuant to a plea bar-
gain to conspiracy to possess cocaine with intent to distribute, in vio-
lation of 21 U.S.C.A. § 846 (West Supp. 1996). He was sentenced to
151 months imprisonment, followed by five years of supervised
release. The district court imposed a $3000 fine. Chambers's attorney
has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), raising one potential jurisdictional claim but concluding
that there are no meritorious grounds for appeal. Chambers was noti-
fied of his right to file a supplemental brief, but has not done so. We
affirm.

Counsel claims that the district court should not have asserted juris-
diction over Chambers because he was not yet eighteen years old dur-
ing his early participation in the conspiracy. But counsel concedes
that Chambers was eighteen when he committed some overt acts in
furtherance of the conspiracy. Conspiracy is a continuing crime, and
the fact that Chambers may have become involved in the conspiracy
before his eighteenth birthday does not protect him from being prose-
cuted as an adult as long as his participation continued after his eigh-
teenth birthday. United States v. Spoone, 741 F.2d 680, 687 (4th Cir.
1984). Therefore, this claim lacks merit.

In accordance with Anders, we have examined the entire record in
this case and find no meritorious issues for appeal. We therefore
affirm the conviction and sentence. We deny counsel's motion to
withdraw at this time. This court requires that counsel inform his cli-
ent, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel's motion must state that a copy thereof was served
on the client.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the record and briefs, and oral argu-
ment would not aid the decisional process.

AFFIRMED

                     2